Juez Asociado Señor Irizarry Yunqué,
concurriendo con el resultado.
San Juan, Puerto Rico, a 31 de mayo de 1974
Cuando en marzo de este año se circuló por el hermano Juez Señor Dávila su ponencia proponiendo la revocación de la sentencia apelada y la expedición del auto solicitado expresé que concurría con el resultado por motivos no consignados en dicha ponencia. Al tomarse el voto de los jueces y quedar el Tribunal igualmente dividido, quedaba automáticamente con-firmada la sentencia apelada, y no me pareció necesario hacer constar mi posición.
Opinaba entonces, y sustento ahora el mismo criterio, que la prueba que tuvo ante sí el tribunal a quo es insuficiente en Derecho para sostener una determinación de causa probable. Ese criterio se reforzó aun más luego de escuchar los informes orales en la vista celebrada el día 20 de los corrientes en ocasión de entender este Tribunal en la solicitud de reconside-ración presentada por el apelante.
Independientemente de lo poco confiable del procedimiento de identificación mediante fotografías que fuera expuesto en *116el testimonio del señor Atilano, ampliamente discutido en la opinión del Juez Señor Dávila, no creo que ese testimonio, única prueba presentada por el Estado en la vista del hábeas corpus, aun si admisible, sea suficiente para permitir que el apelante sea sometido a juicio.
La determinación de causa probable no debe concretarse a la investigación de si hay prueba para sostener todos los elementos esenciales del delito imputado. El juez no debe dejar de ser juzgador de hechos en ningún momento. Si bien en esa etapa no se va a celebrar juicio al acusado y por tanto no se exige que se pruebe su culpabilidad más allá de duda razona-ble, el juzgador debe convencerse de que la prueba con que cuenta el ministerio público, además de cubrir todos los extre-,mos de la acusación, es creíble y puede pasar el tamiz de un juicio justo e imparcial.
Durante la vista del hábeas corpus, se investigaba la legalidad de la detención de Humberto Pagán. El efecto tam-bién tenía que ser la investigación de las probabilidades de que Humberto Pagán hubiera cometido los hechos que el Teniente Atilano, y nadie más que él, le imputaba. El juez no podía estar ajeno al clima de histeria que se produjo como consecuencia de los lamentables sucesos sangrientos que habían ocurrido en la Universidad. En ocasiones como esas es precisamente que se pone a prueba el sentido de ponderación y de obligada serenidad que deben prevalecer para que haya objetividad en la búsqueda incisiva de la verdad.
El apelante tenía derecho a investigar en el hábeas corpus todos los pormenores en las incidencias que condujeron a su identificación como el alegado asesino del Comandante Mercado. A mi juicio ese derecho se le negó cuando se sostuvo la objeción del fiscal a presentar las fotografías que supuesta-mente sirvieron de base a la identificación. No había razón legal alguna para ello, y así quedó confirmado por el propio ministerio público cuando aceptó durante la vista oral ante este Tribunal, que las fotografías se presentaron en la vista *117sobre extradición ante el tribunal de Canadá; Ante la incon-sistencia del ministerio público en asunto tan importante, la duda ha de existir siempre sobre si realmente hubo tales fotografías en el procedimiento de identificación y, de haber-las habido, si las que vio Atilano fueron las mismas que se presentaron en Canadá.
La versión dada por el testigo Atilano, tomada a la luz del certificado sobre la autopsia, se hace aún más dudosa. Según reveló la autopsia, la bala homicida siguió una trayec-toria diagonal descendente a través del pecho de la víctima. Atilano señaló que vio al apelante disparando desde el monu-mento a Unamuno, más o menos al mismo nivel en que se en-contraba el Comandante Mercado. También dijo que otras personas disparaban desde los árboles, en lo que describió como una “balacera.” En ausencia de alegación alguna de que los que disparaban actuaban al así hacerlo en concierto y de común acuerdo, no podría, a mi juicio, inculparse específica-mente a la persona que estaba tras el monumento, quien-quiera que fuese, del delito de asesinato.
En resumen, la prueba que presentó el fiscal en la vista del hábeas corpus no puede sostener una determinación de causa probable válida en Derecho. Por eso concurrí desde un principio y concurro en que debe revocarse la sentencia del tribunal a quo.
El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Cadilla Ginorio concurren en el resultado.